Citation Nr: 0007766	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-33 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from January 1972 to 
September 1991.  This appeal arises from an August 1995 
rating decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  

In October 1998, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a July 1999 rating action continued the prior denial.


REMAND

As noted in the previous remand, the veteran contends that he 
is unable to work due to his service connected disabilities.  
He is currently service connected for fracture of C-7, with 
spondylosis of C5/C7, arthritis and deformed vertebral body 
at C7, and neck pain, currently evaluated as 20 percent 
disabling; turbinate hypertrophy with septal deformity and 
sinusitis, 10 percent disabling; and low back pain, post-
operative pilonidal cyst, and fracture, right fourth toe, all 
noncompensably disabling.  His total combined service 
connected disability evaluation is 30 percent.  The veteran's 
service connected back and neck disabilities have not been 
examined for VA purposes since 1994.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 (1999) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "function loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  38 
C.F.R. § 4.40 (1999).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1999). 
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The record indicates that the veteran's last employment was 
as a maintenance worker for the Columbia Housing Authority in 
June 1995.  Statements of record from the veteran's private 
physician have noted that he is unemployable due to a 
combination of disabilities, chiefly asthma.  The Social 
Security Administration came to a similar conclusion.  The 
veteran's representative has noted that the RO has not 
considered whether the veteran's non-service connected asthma 
is in any way made worse by his service connected turbinate 
hypertrophy with septal deformity and sinusitis.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (1999).  The Court has concluded 
that, when aggravation of a veteran's non service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Based on this record, the Board noted in the previous remand 
that it was unable to determine the effect of the service-
connected disabilities alone on the veteran's ability to 
secure or follow a substantially gainful occupation.  The 
previous remand directed the RO to accord the veteran VA 
pulmonary and orthopedic examinations to resolve the 
outstanding questions associated with his service-connected 
disabilities.  

Evidence in the claims file reflects that the veteran did not 
report for VA examinations scheduled in April 1999.  A record 
dated April 2, 1999, indicated that the veteran had reported 
that his wife had emergency surgery and that he had surgery 
as well.  There was an indication that the examinations would 
be rescheduled.  The supplemental statement of the case dated 
in July 1999 stated that the veteran had also failed to 
report for examinations scheduled in May 1999.

VA regulations provide that "[w]hen a claimant fails to 
report for an examination . . . scheduled in conjunction with 
. . . a claim for an increase, the claim shall be denied." 38 
C.F.R. § 3.655(b) (1999).  However, there is no evidence in 
the claims file of the notification to the veteran of the 
scheduled May 1999 examinations.  The best evidence of such 
notification would be a copy of the letter to the veteran in 
the claims file.

The United States Court of Veterans Appeals (Court) has held 
that the burden is on the Secretary to demonstrate that 
notice was sent to appellant's "latest address of record," 
and, in addition, the Secretary must show that the appellant 
lacked "adequate reason" (see 38 C.F.R. § 3.158(b)), or "good 
cause" (38 C.F.R. § 3.655), for failing to report for the 
scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Further, the Court has held that VA has a duty to 
fully inform the veteran of the consequences of his failure 
to report for a scheduled examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

Accordingly, the case must be remanded in order to afford the 
veteran another opportunity to undergo VA orthopedic and 
pulmonary examinations.  The RO must comply with all 
notification requirements regarding the duty of the veteran 
to cooperate and report for the examinations, and the 
consequences of his failure to report for examination.  
Evidence of all written notifications to the veteran should 
be made part of the record.

In the event that the veteran fails to report for VA 
examination(s), the RO should readjudicate the claim with 
consideration of 38 C.F.R. §§ 3.158 and 3.655 and notify the 
veteran of that determination in a supplemental statement of 
the case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA has a duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  In view of the 
foregoing, the case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for examinations by a VA orthopedist and 
pulmonary specialist to determine the 
nature and extent of the service 
connected neck and back disorder, and 
turbinate hypertrophy with septal 
deformity and sinusitis.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to the examinations.  
The examination reports should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
All necessary tests, including X-ray 
studies of the cervical and lumbar spine 
and sinuses, should be conducted and the 
examiners should review the results of 
the testing prior to completion of the 
reports.  Special attention should be 
given to the presence or absence of pain, 
any limitation of motion, instability and 
weakness, and any neurological deficits.  
The examination reports should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the neck and lower back.  The 
examiners should comment on the effect of 
the service-connected disabilities on the 
veteran's ability to secure or follow a 
substantially gainful occupation.

The pulmonary specialist must comment as 
to the following question:  To what 
extent, if any, is the veteran's current 
asthma caused by or made worse by the 
service connected turbinate hypertrophy 
with septal deformity and sinusitis?  

The reports of examination should include 
a complete rationale for the conclusions 
reached.

2.  Following completion of the above, 
the RO must review the claims folder and 
ensure that the foregoing development has 
been conducted and completed in full.  If 
an examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

3.  The RO must ensure that copies of all 
notification letters sent to the veteran 
are placed in the claims file. The 
veteran should be notified, at his most 
recent address of record, of the 
consequences of his failure to report for 
the aforementioned examinations without 
good cause, that is, that under 38 C.F.R. 
§ 3.655, his claim may be denied.

4.  The RO should formally readjudicate 
the issue of entitlement to a total rating 
based on individual unemployability.  If 
the veteran fails to report for VA 
examination, the RO should take into 
consideration the provisions of 38 C.F.R. 
§§ 3.158 and 3.655.

If the outcome is not favorable to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



